Order of disposition, Family Court, New York County (Susan R Larabee, J.), entered on or about December 2, 2004, which, upon a fact-finding determination that appellant failed to comply with the terms of her probation, revoked a prior order of disposition that had placed appellant on probation, and instead placed her in the custody of the New York State Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court properly concluded that a residential placement with emphasis on sex offender therapy and counseling was the least restrictive alternative consistent with appellant’s best interests, as well as those of the community (see Matter of Katherine W., 62 NY2d 947 [1984]), where probation had already failed (see Matter of Michael OO., 269 AD2d 633 [2000]). The court properly considered the probation and psychiatric reports and all the relevant factors including appellant’s noncompliance with probation. Concur—Friedman, J.P., Nardelli, Williams, Gonzalez and Sweeny, JJ.